Citation Nr: 0509425	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-32 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased rating for residuals of a right 
knee meniscectomy, currently evaluated as 10 percent 
disabling.

Entitlement to an increased rating for tinea pedis with 
bilateral dystrophic toenails, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May to November 1964 and 
from June 1967 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision, in pertinent part, denied 
entitlement to increased ratings for residuals of a right 
knee meniscectomy and bilateral tinea pedis with dystrophic 
toenails.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  Evidence of record reasonably shows that residuals of a 
right knee meniscectomy are productive of no more than slight 
instability of the right knee as a result of recurrent 
subluxation or lateral instability.

3.  The veteran has a diagnosis of arthritis of the right 
knee without clinical evidence of limitation of flexion to 60 
degrees or less or limitation of extension to 5 degrees or 
more.

4.  Tinea pedis with bilateral dystrophic toenails does not 
affect 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas.  Nor does it require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee meniscectomy are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).

2. The criteria for a separate evaluation of 10 percent for 
arthritis of the right knee are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (2004).

3.  Tinea pedis with bilateral dystrophic toenails is not 
more than 10 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in September 2002, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In addition, the SOC included a summary of the evidence that 
had been obtained and considered.  The SOC also included the 
requirements that must be met to establish entitlement to the 
benefits sought on appeal.  The basic elements for 
establishing such entitlement have remained unchanged during 
the pendency of this appeal.  The VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
provided to the veteran in September 2002 before the November 
2002 RO decision that is the subject of this appeal.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
and the SOC, and their accompanying notice letters, the AOJ 
satisfied the fourth element of the notice requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran did not request a personal hearing.  He was afforded 
VA examinations, and the examination reports include opinions 
regarding the severity of his disabilities.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records and his available post service medical treatment 
records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Increased Rating for Residuals of a
Right Knee Meniscectomy

Factual Background

Service medical records reflect that the veteran complained 
of right knee pain in June 1978.  Subsequent treatment 
revealed a torn medial meniscus and the veteran underwent a 
surgical excision of the right medial meniscus in 1981.

A June 1997 rating decision granted service connection for 
residuals of a right knee meniscectomy and assigned an 
initial disability rating of 10 percent.

An August 2002 VA treatment note reflected that the veteran 
was seen complaining of right knee pain.  On examination, 
there was no visible swelling of the knee.  He was able to 
flex his knee fully.  There was pain on full flexion.  All 
ligaments appeared to be intact.  There was medial joint line 
pain.  X-rays were interpreted as showing some degenerative 
joint disease.

An October 2002 VA examination report noted that the claims 
folder was reviewed.  The veteran reported experiencing give 
way sensations in his right knee when he was not wearing a 
knee brace.  On examination, flexion was to 110 degrees.  No 
painful motion was noted.  Slight tenderness was noted 
medially, with hyperostosis of the medial joint line.  
Collateral ligaments were noted to be stable to Lachmans and 
drawer tests.  X-rays were interpreted as showing moderate 
degenerative joint disease of the distal margin of the medial 
compartment.

An April 2003 private treatment note indicated that the 
veteran was being seen for pain and arthritis of the right 
knee.  On examination, range of motion was full and the knee 
was stable.  There was a palpable osteophyte off the medial 
femoral condyle.  There was also a palpable osteophyte off of 
what appeared to be the tibial plateau on the lateral side.  
The Lachmans and drawer signs were negative.  McMurray's sign 
was questionable.  An x-ray was interpreted as showing 
narrowing of the medial joint space.

A July 2003 VA examination report noted that the claims 
folder was reviewed.  The examiner noted that the veteran 
would be considered for joint replacement, but due to other 
health problems was not a surgical candidate.  He also noted 
that the veteran wore an unloader brace, which helped prevent 
problems with buckling.  On examination, flexion was 100 
degrees and extension was 0 degrees.  The right knee was 
painful with extremes of motion between 90 to 100 degrees.  
There was tenderness at the medial joint line with no redness 
or effusion noted.  The collateral ligaments were stable to 
varus and valgus stress.  The cruciates were stable with 
negative Lachmans and drawers testing.  The meniscus was 
stable with negative McMurray's testing.  There was some pain 
on extension.  An x-ray was interpreted as showing moderate 
degenerative joint disease at the distal margin of the medial 
compartment.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Limitation of flexion of the leg to 30 degrees warrants a 20 
percent rating.  A 30 percent rating is assigned in the case 
of flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2004).

Limitation of extension of the leg to 15 degrees warrants a 
20 percent rating.  A 30 percent rating is assigned in the 
case of extension limited to 20 degrees.  A 40 percent rating 
is appropriate where extension is limited to 30 degrees.  A 
50 percent rating is assigned for limitation of extension to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The Board notes that the veteran has been diagnosed with 
degenerative joint disease of the right knee.  In a General 
Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), General 
Counsel established that when a veteran has arthritis and is 
rated separately under instability of the knee, Diagnostic 
Code 5257, those two disabilities may be rated separately 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and 
5257.  See also VAOGCPREC 9-98 (August 14, 1998).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

In this case, the veteran's right knee disability has been 
rated based on instability and subluxation alone.  However, 
recent x-rays show degenerative arthritis and the veteran has 
painful motion.  Accordingly, the veteran is entitled to 
separate ratings under Diagnostic Code 5257 and under 5003, 
which will be discussed below.

The Board observes that the veteran has been rated based on 
instability of the right knee.  In this case, VA examination 
reports have documented that the veteran's collateral 
ligaments are stable.  In addition the April 2003 VA 
examination report noted that the cruciates were also stable.  
The Board notes that both VA examiners reported that the 
veteran wore a knee brace to prevent episodes of buckling.  
Such findings correlate with the 10 percent rating currently 
in effect.  Clinical findings of record do not indicate that 
the veteran's residuals of a right knee meniscectomy are such 
that the impairment of his knee could reasonably be 
characterized as moderate.  Moreover, a higher rating is not 
warranted under any other applicable Diagnostic Code.

The Board notes that, as the veteran is appropriately rated 
under Diagnostic Code 5257, a separate rating is available 
where the veteran is diagnosed with arthritis of the knee.  
There is current x-ray evidence showing that the veteran has 
arthritis.  When a veteran has arthritis and the limitation 
of motion of the specific joint is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003.  The veteran's limitation of motion is 
noncompensable according to Diagnostic Codes 5260 and 5261, 
but there is some limitation of motion.  On examination in 
April 2003, the veteran's range of motion was noted to be 0 
to 100 degrees, and swelling was noted.  Therefore, the 
veteran is entitled to a separate 10 percent rating for 
arthritic involvement of a major joint.  This rating takes 
into consideration 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  
A higher rating is not warranted, as the veteran does not 
meet the required criteria, even considering those 
provisions.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's right knee disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.

III.  Increased Rating for Tinea Pedis

Factual Background

Service medical records reflect that the veteran was 
initially treated for tinea pedis in August 1972.  He 
continued to receive treatment for this condition throughout 
the remainder of his service.

A June 1987 rating decision granted service connection for 
tinea pedis with bilateral dystrophic toenails, and assigned 
an initial disability rating of 10 percent.

An October 2002 VA examination report indicated that the 
claims folder was reviewed.  On examination, residuals of 
"relatively inactive" tinea pedis were noted on the soles 
of the feet and in the web spaces of the toes bilaterally.  
Onychomycosis of a few of the toes was also noted.  The 
examiner noted that the veteran used a topical ointment, 
Nizoral, for treatment.

A July 2003 VA examination report noted that the claims 
folder was reviewed.  The veteran reported recurrent fungal 
infections of his feet and toenails.  On examination, there 
was a moccasin distribution of scaly, erythematous tinea 
pedis, with marked dystrophic and hypertrophic nails of all 
ten toes, and obvious brown onychomycosis.

Criteria

Diagnostic Code 7813 provides that dermatophytosis (ringworm: 
of body, tinea corporis; of head, tinea capitis; of feet, 
tinea pedis; of beard area, tinea barbae; of nails, tinea 
unguium; of inguinal area (jock itch), tinea cruris) is to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7813.

Under the revised Diagnostic Code 7806, a 10 percent rating 
is warranted if at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating is 
warranted if 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 50 percent 
rating is warranted if more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a rating in 
excess of 10 percent for bilateral tinea pedis with 
dystrophic toenails.  As the condition is only clinically 
noted to affect the soles of the feet and toenails, it does 
not affect 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas such as would be necessary to meet 
the criteria for the next higher rating of 30 percent under 
Diagnostic Code 7806.  In addition, the evidence of record 
does not suggest that the disorder has required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more during the 
past 12-month period.  At the October 2002 VA examination, 
the veteran reported using a topical medication for his skin 
disorder. Nizoral cream is an antifungal medication.  
Therefore, the medication reported by the veteran is not 
indicative of the need for systemic therapy during the past 
12-month period, which would warrant a 30 percent rating 
under Diagnostic Code 7806.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 10 
percent for the skin disorder are not met at this time

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's skin disorder alone has caused 
such marked interference with employment or necessitated 
frequent periods of hospitalization for the periods at issue 
such as would render impractical the application of regular 
schedular standards at this time.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased rating under Diagnostic Code 5257 
for residuals of a right knee meniscectomy, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to a separate rating of 10 percent for 
degenerative arthritis of the right knee is granted, subject 
to the laws and regulations that govern the award of monetary 
benefits.

Entitlement to an increased rating for tinea pedis with 
bilateral dystrophic toenails, currently evaluated as 10 
percent disabling, is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


